Citation Nr: 1424319	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-41 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with peptic ulcer disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Togus, Maine.  

The entire claims file was reviewed in this case, to include all VA electronic claims systems. 

In the informal hearing presentation to the Board, the representative raised the issues of an increased evaluation in excess of 70 percent disabling for service-connected Posttraumatic Stress Disorder (PTSD), entitlement to service connection for arthritis as secondary to PTSD, fibromyalgia as secondary to PTSD, sleep apnea as secondary to service-connected  GERD with peptic ulcer disability and PTSD, joint pain as secondary to PTSD, and thyroid disability as secondary to PTSD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the last statement of the case was issued in 2009, yet two additional volumes have been added to the claims file since that time, to include voluminous VA treatment records.  The RO must issue a supplemental statement of the case before the Board can proceed.

The Veteran contends that his service-connected GERD with peptic ulcer disability warrants an initial compensable disability rating in excess of 10 percent.  The Board notes he has been receiving total disability compensation benefits since 1999 based on unemployability.  However, the Veteran's last VA examination pertaining to his GERD with peptic ulcer disability was in August 2008.  In statements submitted since the VA examination, the Veteran has asserted that symptoms associated with this disability have increased in severity.  Specifically, the Veteran alleged in his VA Form 9, submitted in October 2009, that he has persistent and recurrent epigastric distress with dysphagia.  The Veteran also contends that he vomits after severe pyrosis episodes several times during the night and intermittently throughout the day.  The Veteran also reported that he has constant arm and shoulder pain.  Lastly, the Veteran stated that he has nightly regurgitation into his apnea C-PAP mask, can't eat spicy food, as well as suffers from nausea and diarrhea.   The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that it likely does not have contemporaneous VA treatment records as the claims file indicates that the Veteran consistently receives care at VA medical facilities.  The most recent VA treatment records associated with the Veteran's claims file are dated in February 2011.  In cases where an increase of rating is sought, it is first and foremost a priority to ensure that the most complete record of the disability picture is available.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records from VA Maine Health Care Network from February 2011 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran is also encouraged to submit any medical records he believes supports his claims.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected GERD with peptic ulcer disability. The claims file must be reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of the disability.

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case encompassing all of the evidence of record received since the 2009 statement of the case.  Then, forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

